Broyx.es, C. J.
The accused was tried in the criminal court of Atlanta for a violation of the lottery laws of the State. The accusation contained two counts, and he was convicted- on both of them. Count 1 charged him with operating a lottery, known as “the number game,” for the hazarding of money. In count 2 he was charged with selling or offering for sale “certain numbers representing a chance in a lottery, which was a device and scheme known as the number game, for the hazarding of money.” Under the evidence adduced there is no merit in the contentions of the defendant that the “venue was not shown beyond a reasonable doubt,” or that the evidence (which was largely circumstantial) was not sufficient to exclude every reasonable hypothesis save that of his guilt. The verdict was authorized by the evidence, and the overruling of the certiorari was not error. See Sable v. State, 48 Ga. App. 174 (172 S. E. 236); Thweatt v. State, 48 Ga. App. 389 (172 S. E. 810).

Judgment affirmed.


Maelntyre and Guerry, JJ., eoneur.